Case 2:21-cv-02985-BMC Document 14 Filed 06/30/21 Page 1 of 17 PageID #: 52




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

MELISSA KIVO,
on behalf of Plaintiff and a class,

             Plaintiff,                      Civil No.: 2:21-cv-02985-BMC

v.

CREDIT CONTROL SERVICES, INC.
doing business as CREDIT
COLLECTION SERVICES,

              Defendant

             DEFENDANT CREDIT CONTROL SERVICES, INC.,
           doing business as, CREDIT COLLECTION SERVICES’S
                 ANSWER AND AFFIRMATIVE DEFENSES

            AND NOW comes Defendant Credit Control Services, Inc., d/b/a

Credit Collection Services (“CCS”), by and through its undersigned counsel,

Gordon Rees Scully Mansukhani, LLP, and hereby answers the Class Action

Complaint brought by Plaintiff Melissa Kivo (“Plaintiff”). In support thereof, CCS

avers as follows:

                          ANSWER TO INTRODUCTION

      1.    Admitted in part and denied in part.      CCS admits that Plaintiff

attempts to bring an action to secure redress for unlawful collection practices

against Defendant CCS pursuant to the Fair Debt Collection Practices Act, 15

U.S.C. § 161692 et seq. (“FDCPA”). CCS denies that it violated the FDCPA.




                                        1
 Case 2:21-cv-02985-BMC Document 14 Filed 06/30/21 Page 2 of 17 PageID #: 53




                    ANSWER TO JURISDICTION AND VENUE

      2.     Denied. CCS lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph and, therefore, denies

the allegations in this paragraph.

      3.     Admitted.

      4.     Admitted.

                               ANSWER TO PARTIES

                               Answer as to Plaintiff

      5.     Admitted in part and denied in part. CCS admits that Plaintiff is a natural

person, but lacks knowledge and information sufficient to form a belief as to whether

Plaintiff was a resident of Nassau County, New York, at all times relevant to this action

and therefore denies same.

                               Answer as to Defendant

      6.     Admitted in part and denied in part. CCS admits that it is a corporation

organized under the laws of Delaware with its principal place of business is 725

Canton Street, Norwood, MA 02062. CCS further admits that CT Corporation System

is its registered agent. CCS denies the remaining allegations in this paragraph.

      7.     Admitted in part and denied in part. CCS admits that, at times, it uses

the mails and telephone to collect due, owing and valid debts for others. CCS

admits that Plaintiff cites to and quotes a partial statement from CCS’s website.

CCS denies the remaining allegations in this paragraph.

      8.     Admitted in part and denied in part. CCS admits that, at times, it

engages in the practices of collection debts owed to others. CCS objects to the


                                           2
Case 2:21-cv-02985-BMC Document 14 Filed 06/30/21 Page 3 of 17 PageID #: 54




term “almost all” as vague and ambiguous, and as such, CCS denies that CCS

“almost all” of CCS’ resources are devoted to debt collection. Unless otherwise

admitted, the allegations in this paragraph are denied.

      9.     Admitted in part and denied in part. CCS admits that, at times, it

engages in the practices of collection debts owed to others from which it derives

revenue.    Unless otherwise admitted, the allegations in this paragraph are

denied.

      10.    Denied. CCS denies the allegations in this paragraph.

      11.    Admitted on information and belief.      CCS admits that, typically,

medical debts are incurred for personal or family purposes.

                    ANSWER TO FACTUAL ALLEGATIONS

      12.    Admitted in part and denied in part. CCS admits that based upon

a review of its records, Plaintiff had a due and owing balance of $421.77. CCS

lacks sufficient knowledge or information to form a belief as to the truth of the

remaining allegations in this paragraph. As such, the remaining allegations are

denied.

      13.    Admitted in part and denied in part. CCS admits that its records

reflect that it issued a collection letter dated September 20, 2020, to Plaintiff in

connection with Plaintiff’s undisputed, valid and delinquent monetary obligation

owed to Quest Diagnostics Incorporated (“Quest”) that plaintiff incurred because

of her failure to pay her debt obligation to Quest for $421.77. Unless otherwise

admitted, CCS denies these allegations.




                                         3
 Case 2:21-cv-02985-BMC Document 14 Filed 06/30/21 Page 4 of 17 PageID #: 55




      14.      Admitted in part and denied in part. CCS admits that it contracted

with a registered commercial mail vendor whose compliance, data security and

privacy practices meet and/or exceed industry standards to act as CCS’s remote

print and mail room in order to print and mail to Plaintiff a letter regarding her

debt. CCS objects to the use of the term “bears markings” and “characteristic”

as vague and ambiguous.         Further responding, CCS denies the remaining

allegations set forth in this paragraph.

      15.      Admitted in part and denied in part. CCS admits that it used the

services of a letter vendor for the ministerial tasks of printing, folding, and

mailing the September 20, 2020 letter.         CCS objects to the use of the term

“furnish” and “other personal information” as vague and ambiguous. Unless

otherwise admitted, CCS denies these allegations.

      16.      Admitted in part and denied in part. CCS admits that it used the

services of a letter vendor for the ministerial tasks of importing electronic data

from CCS into a letter template that was designed and approved by CCS, and

printing and mailing the letter. Unless otherwise admitted, CCS denies these

allegations.

      17.      Admitted in part and denied in part.       CCS admits that Plaintiff

quotes from a portion of the FDCPA in this paragraph. To the extent that it can

be construed to allege that CCS violated the FDCPA or that CCS communicated

with a third party in connection with the collection of Plaintiff’s debt, it is denied.

      18.      Denied. CCS denies that the incidental and ministerial transfer of

electronic information to a “back office” vendor is a communication. See FTC


                                           4
Case 2:21-cv-02985-BMC Document 14 Filed 06/30/21 Page 5 of 17 PageID #: 56




staff commentary, Statements of General Policy or Interpretation Staff

Commentary On the Fair Debt Collection Practices Act, 53 FR 50,097-02, 50,104

(Dec. 13 1988); see also White v. Goodman, 200 F.3d 1016, 1019 (7th Cir. 2000)

(“The Fair Debt Collection Practices Act is not aimed at … companies that

perform ministerial duties for debt collectors, such as stuffing and printing the

debt collector’s letters”). CCS denies that Section 1692c(b) of the FDCPA

precludes communications “with respect to” or “regarding” a debt, just

communications “in connection with the collection of any debt” and denies that

the transfer of electronic data to a medium, i.e., a letter vendor, is a

“communication in connection with the collection of a debt” prohibited by

Section 1692c(b) of the FDCPA.

      19.   Denied. CCS denies that the incidental and ministerial transfer of

electronic information to a “back office” vendor is a communication in connection

with the collection of a debt. See FTC staff commentary, Statements of General

Policy or Interpretation Staff Commentary On the Fair Debt Collection Practices

Act, 53 FR 50,097-02, 50,104 (Dec. 13 1988); see also White v. Goodman, 200

F.3d 1016, 1019 (7th Cir. 2000) (“The Fair Debt Collection Practices Act is not

aimed at … companies that perform ministerial duties for debt collectors, such

as stuffing and printing the debt collector’s letters”). CCS denies that Section

1692c(b) of the FDCPA precludes communications “with respect to” or

“regarding” a debt, just communications “in connection with the collection of any

debt” and denies that the transfer of electronic data to a medium, i.e., a letter

vendor, is a “communication in connection with the collection of a debt”


                                       5
Case 2:21-cv-02985-BMC Document 14 Filed 06/30/21 Page 6 of 17 PageID #: 57




prohibited   by   Section   1692c(b)    of    the   FDCPA.   Furthermore,   “for   a

communication to be in connection with the collection of a debt, an animating

purpose of the communication must be to induce payment by the debtor.”

Gruden v. Leikin Ingber & Winters PC, 643 F.3d 169, 173 (6th Cir. 2011); see also

Gburek v. Litton Loan Serv. LP, 614 F.3d 380, 385 (7th Cir. 2010). CCS denies

that the animating purpose of any communication with a vendor was to collect;

rather, it was to use that vendor as a remote print and mail room.

      20.    CCS lacks sufficient knowledge or information to form a belief as to

the allegations of this paragraph and therefore denies same.

      21.    Admitted in part and denied in part.        CCS admits that Plaintiff

quotes a portion of the FDCPA. Unless otherwise admitted, CCS denies the

allegations in this paragraph. To the extent that it can be construed to allege

that CCS violated the FDCPA or that CCS communicated with a third party in

connection with the collection of plaintiff’s debt it is denied.

      22.    Denied. CCS denies the allegations in this paragraph, as they call

for conclusions of law. CCS refers all questions of law to the Court.

      23.    Denied. CCS denies the allegations in this paragraph.

      24.    Admitted in part and denied in part. CCS admits that Plaintiff cites

to a portion of the Sixth Circuit decision in Brown. Unless otherwise admitted,

CCS denies the allegations in this paragraph, as they call for conclusions of law.

CCS refers all questions of law to the Court. CCS denies that it violated the

FDCPA or caused damages to Plaintiff.

       25.   Denied. CCS denies the allegations in this paragraph.


                                          6
 Case 2:21-cv-02985-BMC Document 14 Filed 06/30/21 Page 7 of 17 PageID #: 58




       26.   Denied. CCS denies the allegations in this paragraph.

                         ANSWER TO COUNT I – FDCPA

      27.    No response is required to this paragraph as Plaintiff is merely

incorporating his allegations from prior paragraphs by reference. To the extent

that a response is deemed necessary, CCS incorporates its responses to

Paragraphs 1 through 26 as though fully set forth herein at length.

      28.    Denied.    CCS denies that it violated 15 U.S.C. §1692c(b) of the

FDCPA.

      29.    Denied. CCS denies that it violated 15 U.S.C. §1692f of the FDCPA.

                       ANSWER TO CLASS ALLEGATIONS

      30.    Admitted in part and denied in part. CCS admits that Plaintiff

attempts to bring this action on behalf of a class. CCS denies that this case

qualifies for class treatment under FRCP 23.

      31.    Admitted in part and denied in part.         CCS admits that Plaintiff

attempts to seek certification of a class defined as “(a) all individuals in New York

(b) with respect to whom Defendant had a letter prepared and sent by a letter

vendor (c) which letter was sent at any time during a period beginning one year

prior to the filing of this action and ending 30 days after the filing of this action.”

CCS denies that Plaintiff has standing to serve as a class representative and

asserts that, even if he does, the defined class is fatally flawed, fail-safe class

warranting dismissal. CCS further denies that Plaintiff has asserted a viable

individual claim let alone a viable class claim. In addition, CCS denies that class




                                          7
Case 2:21-cv-02985-BMC Document 14 Filed 06/30/21 Page 8 of 17 PageID #: 59




treatment is appropriate and denies any violation of the FDCPA.             Unless

otherwise admitted, the allegations of this paragraph are denied.

      32.    Denied. CCS denies the allegations in this paragraph.

      33.    Denied. On information and belief, CCS denies the allegations in

this paragraph. CCS further denies the existence of numerosity in Plaintiff’s

putative class and leaves Plaintiff to his burden of proof.

      34.    Denied. CCS denies that Plaintiff’s claims are typical of the claims

of the Class. CCS further denies that common questions of law or fact outweigh

the individual issues presented, thereby precluding class treatment in this

matter. Further, CCS denies that class treatment is superior to other available

methods for the efficient adjudication of this controversy. CCS denies engaging

in any conduct in connection with Plaintiff that could be deemed violative of the

FDCPA and denies any liability to Plaintiff.

      35.    Denied. CCS denies that Plaintiff would fairly and adequately protect

the interest of his putative class and denies that Plaintiff’s counsel possesses the

necessary experience to serve as class counsel, as demonstrated by the fail-safe

class definition counsel proposes. CCS further denies that there are common

questions of law and fact that predominate over questions affecting individual

members of the putative class. In addition, CCS denies the allegations in this

paragraph as they consist of conclusions of law. CCS denies that Plaintiff’s

claims are typical of the claims of the Class. CCS refers all questions of law to

the Court.




                                         8
Case 2:21-cv-02985-BMC Document 14 Filed 06/30/21 Page 9 of 17 PageID #: 60




      36.    Denied. CCS denies the allegations regarding the risk of inconsistent

or varying adjudication. CCS denies that individual actions are not economically

feasible. CCS denies that the alleged members of the putative class are likely to

be unaware of their rights. Further, CCS denies the allegations in subparagraph

(c) of this paragraph as it calls for a conclusion of law. CCS refers all conclusions

of law to the Court.

                       ANSWER TO PRAYER FOR RELIEF

      Defendant, Credit Control Services, Inc. d/b/a Credit Collection Services

denies the allegations in Plaintiff’s “WHEREFORE” clause.          Specifically, CCS

denies that Plaintiff’s fail-safe class could be certified and denies that Plaintiff’s

prayer for relief is appropriate in the absence of any viable claims under the

FDCPA. Further, CCS denies that Plaintiff is entitled to costs or attorneys’ fees,

court costs, and any other and further relief that the Court deems just or

equitable.

                            AFFIRMATIVE DEFENSES

                        FIRST AFFIRMATIVE DEFENSE

      CCS neither violated the FDCPA in the course of its collection efforts to

recover on a valid and delinquent debt obligation owed to Quest Diagnostics

Incorporated, nor did it improperly communicate with a third party in connection

with the collection of a debt. Therefore, Plaintiff’s claims against CCS under the

FDCPA should be dismissed or withdrawn.

                       SECOND AFFIRMATIVE DEFENSE

      At all times relevant hereto, CCS acted in good faith and with good cause


                                          9
Case 2:21-cv-02985-BMC Document 14 Filed 06/30/21 Page 10 of 17 PageID #: 61




and has not violated any rights which may be secured to Plaintiff under any

federal, state, city, or local laws, rules, regulations, codes, or guidelines.

                        THIRD AFFIRMATIVE DEFENSE

      CCS at all times complied with the Health Insurance Portability and

Accountability Act and Health and Human Services HIPAA Privacy Regulations

implemented thereunder. CCS did not invade Plaintiff’s privacy, as any

ministerial transfer of electronic data to its vendor complied with the privacy

standards established by the federal government.

                       FOURTH AFFIRMATIVE DEFENSE

      The secure electronic transmission of data to CCS’ agent, a letter vendor,

does not violate the FDCPA as it is not a communication in connection with the

collection of a debt. Therefore, CCS did not violating Section 1692c(b) of the

FDCPA. See FTC staff commentary, Statements of General Policy or

Interpretation Staff Commentary On the Fair Debt Collection Practices Act, 53

FR 50097-02, 50104, 1988 WL 269068 (F.R.) (Dec. 13 1988) (“A debt collector

may contact an employee of a telephone or telegraph company in order to contact

the consumer, without violating the prohibition on communication to third

parties, if the only information given is that necessary to enable the collector to

transmit the message to, or make the contact with, the consumer”); White v.

Goodman, 200 F.3d 1016, 1019 (7th Cir. 2000) (“The Fair Debt Collection

Practices Act is not aimed at … companies that perform ministerial duties for

debt collectors, such as stuffing and printing the debt collector’s letters”); see

also CFPB Regulation F, 85 Fed. Reg. 76734-01, 2020 WL 7014904 (F.R.) (Nov.


                                         10
Case 2:21-cv-02985-BMC Document 14 Filed 06/30/21 Page 11 of 17 PageID #: 62




30, 2020) (“the Bureau understands that debt collectors can reduce the number

of calls needed to establish an [right party contact] by purchasing higher-quality

contact information from data vendors”); 86 Fed. Reg. 5766-01 n.446, 2021 WL

155534 (Jan. 19, 2021) (recognizing, with approval, that “over 85 percent of debt

collectors surveyed by the Bureau reported using letter vendors”).

                       FIFTH AFFIRMATIVE DEFENSE

      The secure transmission of data from computer server to computer server

does not violate the FDCPA, as there is no human review or intervention or

disseminated to the public. Therefore, there is no qualitative basis for “invasion

of privacy” claims.

                       SIXTH AFFIRMATIVE DEFENSE

      The plain text of the FDCPA contemplates the use of third-party vendors.

Congress specifically approved of the use of vendors and the electronic transfer

of information to vendors as conduct that did not violate the FDCPA. While a

debt collector is prohibited from communication with third parties in connection

with the collection of any debt, a debt collector is not prohibited from

communicating with a third party “with respect to” or “regarding” a debt.

Congress approved the transfer of data to vendors in the body of the FDCPA. See

15 U.S.C. §§ 1692b(5), 1692f(5) & 1692f(8), permitting the use of telegrams. To

argue a distinction between the transfer of data to a telegram company versus

the same transfer of data to a letter vendor is disingenuous. Therefore, the

argument that a debt collector runs afoul of the FDCPA in connection with a

communication “with respect to” or “regarding” a debt (i.e., the transfer of data


                                       11
Case 2:21-cv-02985-BMC Document 14 Filed 06/30/21 Page 12 of 17 PageID #: 63




to a letter vendor), as opposed to a communication in connection with the

collection of a debt to a third party (i.e., family members, employers, friends or

neighbors) lacks any basis on law or fact.

                      SEVENTH AFFIRMATIVE DEFENSE

      The secure electronic computer server to computer server transmission of

electronic information does not interfere with or impinge on consumer

protections and therefore, is protected under the First Amendment.

                       EIGHTH AFFIRMATIVE DEFENSE

      Plaintiff’s Complaint does not allege facts sufficient to rise to the level of

conduct required to recover statutory damages under the FDCPA, thus all

requests for statutory damages thereunder are improper.

                        NINTH AFFIRMATIVE DEFENSE

      Plaintiff has failed to show any violation of the FDCPA, and, therefore, is

not entitled to attorney’s fees or costs.

                        TENTH AFFIRMATIVE DEFENSE

      Plaintiff is not entitled to recover any damages, or any recovery awarded

should be reduced by the amount of damages that reasonably could have been

avoided, because Plaintiff failed to take reasonable steps to mitigate the damages

with respect to the matters alleged in the Complaint.

                      ELEVENTH AFFIRMATIVE DEFENSE

      The conduct of CCS at all times complied with all applicable statutes,

regulations and laws; accordingly, the complaint and each purported cause of

action alleged therein against CCS is barred.


                                            12
Case 2:21-cv-02985-BMC Document 14 Filed 06/30/21 Page 13 of 17 PageID #: 64




                      TWELFTH AFFIRMATIVE DEFENSE

      In the event that Plaintiff is able to adequately plead an individual claim

under the FDCPA, her individual entitlement to statutory damages is capped at

$1,000 per action, not per defendant or per violation. See Dunn v. Advanced

Credit Recovery Inc., 2012 U.S. Dist. LEXIS 27205 (S.D.N.Y. Mar. 1, 2012); Healy

v. Midpoint Resolution Group, LLC, No. 09 Civ. 117S, 2010 U.S. Dist. LEXIS

21865, 2010 WL 890996, at *3 (W.D.N.Y. Mar. 10, 2010); Dowling v. Kucker

Kraus & Bruh, LLP, 2005 U.S. Dist. LEXIS 11000 (S.D.N.Y. 2005); Sibersky v.

Borah, Goldstein, Altschuler & Schwartz, P.C., 242 F. Supp. 2d 273, 277 (S.D.N.Y.

2002); Wiener v. Bloomfield, 901 F. Supp. 771, 778 (S.D.N.Y. 1995); Teng v.

Metropolitan Retail Recovery, 851 F. Supp. 61, 69 (E.D.N.Y. 1994); Donahue v.

NFS, Inc., 781 F. Supp. 188, 191 (W.D.N.Y. 1991).

                    THIRTEENTH AFFIRMATIVE DEFENSE

      Plaintiff’s claims are atypical of her putative class.

                   FOURTEENTH AFFIRMATIVE DEFENSE

      CCS denies that Plaintiff is entitled to or should recover statutory damages

in any amount. See Jerman v. Carlisle, McNellie, Rini, Kramer & Ulrich LPA, 559

U.S. 573 (2010); Jerman v. Carlisle, No. 1:06 CV 1397, 2011 U.S. Dist. LEXIS

40771 (N.D. Ohio Apr. 13, 2011).

                     FIFTEENTH AFFIRMATIVE DEFENSE

      CCS asserts that an award of statutory damages in the absence of actual

damages would exceed the limits of Constitutional due process. See, e.g., State




                                         13
Case 2:21-cv-02985-BMC Document 14 Filed 06/30/21 Page 14 of 17 PageID #: 65




Farm Mut. Auto. Ins. Co. v. Campbell, 538 U.S. 408 (2003); BMW of N. Am. v. Gore,

517 U.S. 559 (1996).

                    SIXTEENTH AFFIRMATIVE DEFENSE

      CCS asserts that the conduct of which Plaintiff complains is expressly

authorized by the FDCPA. The FDCPA’s authorization of the use of telegrams

encompasses the use of print-and-mail vendors.

                  SEVENTEENTH AFFIRMATIVE DEFENSE

      CCS specially denies that its print-and-mail vendor is a “third party” within

the scope of 15 U.S.C. § 1692c(b). The special and confidential relationship

between CCS and its letter vendor makes the letter vendor CCS’ agent and not a

third party.

                   EIGHTEENTH AFFIRMATIVE DEFENSE

      CCS asserts that its conduct was authorized by Regulation F, 85 Fed. Reg.

76734, 86 Fed. Reg. 5766. Congress granted to the Consumer Financial

Protection Bureau the power to promulgate rules implementing the FDCPA. See

15 U.S.C. § 1692(b)(6). Therefore, the Regulation is entitled to deference

pursuant to Chevron U.S.A. Inc. v. Natural Resources Defense Council, Inc., 467

U.S. 837 (1984). See also 12 U.S.C. § 5512(b)(4)(B).

                   NINETEENTH AFFIRMATIVE DEFENSE

      To the extent that 15 U.S.C. § 1692c(b) does not permit debt collectors to

use print-and-mail vendors, that prior restraint on speech serves no legitimate

or compelling governmental interest; therefore, the prohibition violates the First

Amendment, U.S. Const. Amend. I.


                                       14
Case 2:21-cv-02985-BMC Document 14 Filed 06/30/21 Page 15 of 17 PageID #: 66




                    TWENTIETH AFFIRMATIVE DEFENSE

      If the FDCPA permits a debt collector to use Western Union to transmit

correspondence to a consumer but not to use a print-and-mail vendor to perform

the same service, then 15 U.S.C. § 1692c(b) is void for vagueness in violation of

the Fifth Amendment, U.S. Const. amend. V.

                   TWENTY-FIRST AFFIRMATIVE DEFENSE

      CCS asserts that “for a communication to be in connection with the

collection of a debt, an animating purpose of the communication must be to

induce payment by the debtor.” Gruden v. Leikin Ingber & Winters PC, 643 F.3d

169, 173 (6th Cir. 2011); see also Gburek v. Litton Loan Serv. LP, 614 F.3d 380,

385 (7th Cir. 2010). The animating purpose of communicating with a print-and-

mail vendor is not to induce payment nor is it to embarrass or harass the

consumer; rather, it is to secure the ministerial services of printing, folding,

stuffing, sealing, metering and mailing.

                 TWENTY-SECOND AFFIRMATIVE DEFENSE

      CCS reserves the right to raise any other Affirmative Defenses not

previously asserted in this Answer as they may arise through further

investigation or discovery.

      WHEREFORE, Defendant Credit Control Services, Inc., d/b/a Credit

Collection Services, prays that this Answer be deemed good and sufficient and

that claims against CCS be dismissed with prejudice; that judgment be granted

in favor of Defendant and that the relief requested by Plaintiff be denied; that all

costs be taxed to Plaintiff. Pursuant to 15 U.S.C. § 1692k(a)(3), CCS seeks its


                                        15
Case 2:21-cv-02985-BMC Document 14 Filed 06/30/21 Page 16 of 17 PageID #: 67




reasonable fees and costs incurred in defending against that claim. CCS

respectfully requests that the Court award the requested relief as well as such

other and further relief as may the Court may deem just and equitable.

Dated: June 30, 2021

                              Respectfully submitted,

                              GORDON REES SCULLY MANSUKHANI, LLP

                              By:
                                    Lori J. Quinn (Bar No. 4097358)
                                    One Battery Park Plaza, 28th Floor
                                    New York, New York 10004
                                    Tel: (212) 453-0758
                                    Fax: (212) 269-5505
                                    ljquinn@grsm.com
                                    Attorneys for Defendant, Credit Control
                                    Services, Inc. d/b/a Credit Collection
                                    Services




                                       16
Case 2:21-cv-02985-BMC Document 14 Filed 06/30/21 Page 17 of 17 PageID #: 68




                         CERTIFICATE OF SERVICE

      I hereby certify that on June 30, 2021, a true and accurate copy of

Defendant’s Answer with Affirmative Defenses was filed and served upon the

following parties an participants via ECF:

                             Abraham Kleinman
                                Kleinman LLC
                               626 RXR Plaza
                          Uniondale, NY 11556-0626
                             Tel: (516) 522-2621
                             Fax: (888) 522-1692

                              Heather Kolbus
                           Admitted Pro Hac Vice
                 Edelman, Combs, Latturner & Goodwin, LLC
                       20 S. Clark Street, Suite 1500
                           Chicago, Illinois 60603
                            Tel: (312) 739-4200
                            Fax: (312) 419-0379

                             Attorneys for Plaintiff



                               GORDON REES SCULLY MANSUKHANI, LLP

                               By:
                                     Lori J. Quinn (Bar No. 4097358)
                                     One Battery Park Plaza, 28th Floor
                                     New York, New York 10004
                                     Tel: (212) 453-0758
                                     Fax: (212) 269-5505
                                     ljquinn@grsm.com
                                     Attorneys for Defendant, Credit Control
                                     Services, Inc. d/b/a Credit Collection
                                     Services




                                        17
